DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/27/2021 has been entered and fully considered.

Response to Arguments
In light of the applicant’s argument filed 08/27/2021, the Double Patenting Rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Schwarz (Registration Number 37,577) on October 14, 2021.

Please replace the claims as follows:

1.(currently amended) A method for determining a path of data traffic based on a destination Internet Protocol (IP) address, the destination IP address being either private or public and belonging to any one of multiple organizations, the method comprising:

interconnecting a service device on a private network with a VPN gateway, in response to activating the VPN;
receiving, at a managed service platform, a subscriber identifier associated with the telecommunication endpoint and the destination IP address of one of the multiple organizations;





at the telecommunication endpoint, prompting a subscriber identified by the subscriber identifier to register the subscriber identifier associated with the telecommunication endpoint, and registering the subscriber identifier in a predetermined policy database, based on information received from the telecommunication endpoint in response to the prompting when both the subscriber identifier and the destination IP address of the one of the multiple organizations are not registered in the predetermined policy database;
routing, via the service device on the private network, the data traffic to a private network resource of the one of the multiple organizations matching the destination IP address when the subscriber identifier and the destination IP address of the one of the multiple organizations are  registered in the predetermined policy database; and
routing, via the service device on the private network, the data traffic via an IP transit  service to a public internet when the subscriber identifier is registered in the predetermined policy database and the destination IP address of the one of the multiple organizations is not    registered in the predetermined policy database.

9. (currently amended) A system for determining a path of data traffic based on a destination Internet Protocol (IP) address, the destination IP address being either private or public and belonging to 
a telecommunication endpoint; 
a managed service platform configured to: 
   (a) receive a subscriber identifier associated with the telecommunication endpoint and the destination of IP address of one of the multiple organizations, and 
   (b) if both the subscriber identifier and the destination IP address of the one of the multiple organizations are not registered in a predetermined policy database, perform actions of: 
     (i) at the telecommunication endpoint, prompting a subscriber identified by the subscriber identifier to register the subscriber identifier associated with the telecommunication endpoint, and 
     (ii) registering the subscriber identifier in the predetermined policy database, based on information received from the telecommunication endpoint in response to the prompting; 

   (a) if the subscriber identifier and the destination IP address of the one of the organizations are registered in the predetermined policy database, route the data traffic to a private network resource of the one of the organizations matching the destination IP address, and 
   (b) if the subscriber identifier is registered in the predetermined policy database and the destination IP address of the organization is not registered in the predetermined policy database, route the data traffic via an IP transit service to a public internet; and 
a VPN gateway configured to interconnect with the service device on the private network, in response to activating a VPN at the telecommunication endpoint.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Cui, U.S. Pub. Number 2016/0301779 A1, teaches a SDN switch may be configured to route any types of traffic that has already been classified for the user (e.g., traffic having combinations of source and/or destination IP addresses, source and/or destination ports), and using an identification of the user as registered to the source IP address, the profile manager requests the profile corresponding to the user from the profile database. The profile manager accesses subscriber information in the retrieved profile, such as a subscriber agreement (e.g., a class of service contracted by the subscriber). 

Brown, U.S. Pub. Number 2012/0079122 A1, teaches a dynamic switching system includes a mobile device which is configurable for connection to a remote computer, e.g., tablet or personal computer and adapted to establish secure communication to an enterprise network. A connection server application located on the mobile device receives a request from the remote computer specifying a location and a connection path, and selectively provides to the remote computer access to the enterprise network via the mobile device based on the request.

Jacobson U.S. Pub. Number 20160 A1, teaches registering mobile devices with an mobile virtual network operator (MVNO) - hosted mobile authentication platform. The method involves receiving a request to register one or more mobile device(s) with the MVNO-hosted mobile authentication platform 205. As the request can be made from an enterprise administrator and can be made by registering an existing device identifier (e.g. SIM number, MAC address, etc.), ordering a new device that is already registered with the authentication platform, ordering SIM cards for existing devices where the SIM cards are already registered with the authentication platform. The MVNO-hosted mobile authentication platform can store user data that identifies the users' position in the enterprise (e.g. for enforcing permissions).

Although, the combination of all the references above discloses dynamic system for accessing restricted network, e.g., enterprise network from remote computer and for dynamically configuring applications based on different access restrictions and a database of network identifiers assigned to mobile devices for members of the enterprise network is examined to determine the device is used by enterprise.
What is missing from the prior art is a teaching, motivation, or suggestion to modify and

	Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 9 and thus these claims are considered allowable. The dependent claims which further limit claims 1 and 9 are also allowed by virtue of their dependency.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491